Citation Nr: 1523922	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic pyelonephritis of the left kidney, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from January 1954 to July 1958.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Veteran testified during a hearing before RO personnel.  In April 2014, he testified during a hearing at the RO before the undersigned conducted by videoconference.  Transcripts of the hearing are of record.

In May and December 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In May 2014, the Board noted that the issue of entitlement to service connection for hypertension due to left kidney disability was raised by the record, and referred the matter to the AOJ for appropriate action.  It does not appear that the AOJ has yet considered the claim.  The issue is again, referred to the AOJ for appropriate action; although the Board has, in this decision, relied on opinions dissociating the hypertension from the kidney disease.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left kidney disability does not result in hydronephrosis with frequent attacks of colic, requiring catheter drainage; or renal dysfunction; or recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization and/or requiring continuous intensive management.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic pyelonephritis of the left kidney are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a-b, Diagnostic Code 7509 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that, to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In January and March 2009 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and was given the notice required by the surviving portions of Vazquez-Flores.  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

In April 2009 and February 2011, the Veteran underwent VA genitourinary examinations and these examination reports are of record.

In May 2014, the Board remanded the Veteran's case to the AOJ to afford him a VA examination and obtain records of his treatment at VA medical facilities in Lee County, Fort Myers, and Cape Coral, as he reported.  These were all iterations of the same clinic.  The Fort Meyer clinic relocated to Cape Coral and is known as the Lee County Health Care Center.  He underwent VA kidney examination in August 2014.

The Board's December 2014 remand was to obtain additional VA treatment records. There has been substantial compliance with this remand, as additional VA medical records were received from the Bay Pines VA medical center, dated from Janaury 2009 to Janaury 2015.  These include treatment records from the Lee County Community Based Outpatient Clinic (CBOC), in Cape Coral, Florida.  The April 2009 and February 2011 VA examinations were performed at the Fort Myers VA Outpatient Clinic.  All available and identified VA treatment records were obtained.  The Veteran underwent VA kidney examination in February 2015. 

The April 2009, February 2011, August 2014, and February 2015 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that service-connected disability had worsened in severity would be helpful in establishing the increased rating claim. 

More recently the court has held that the duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a "Board member" to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc), vacated on other grounds (Jan. 12, 2015).

At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claim and a report of a possible worsening of severity of genitourinary disability that led to the May 2014 remand for a new VA examination.  There was no explicit notice as recently required by Leavey, but the Veteran's testimony demonstrated an actual understanding that his disability was rated on the basis of symptoms and the severity of his disability.  He was asked questions about the impact of the disability on employment.  The RO or AOJ has sent the Veteran numerous decisions, letters, supplemental statements of the case, and a statement of the case that explained why it had not an assigned higher rating.  This information was provided to the Veteran before and after the hearing.  There is no indication that repeating this information would benefit the Veteran and there is no indication of prejudice.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board finds the duties to notify and assist have been met

II. Factual Background and Analysis

Contentions

The Veteran maintains that he has urinary problems and back pain associated with his left kidney disability that warrants a higher rating.  He contends that he experiences periods of severe pain that require him to lie down, and averages three to five episodes of incapacitation monthly due his kidney disability.  See February 2012 substantive appeal.

The Veteran testified that he had left kidney pain, and urination difficulty, including frequency, urgency, and hesitation.  See September 2011 hearing transcript at pages 3-4.  He had occasional pain with urination and kidney stones twice.  These dissolved with medication.  Id. at 5-7.  The Veteran denied any incidents of colic in the past twelve months, and stated that he did not understand the term colic.  Id. at 8.  

In April 2014, the Veteran stated that he had kidney leakage that required his wearing a pad, and that his hands, feet, and ankles swelled, and he was unable to work anymore.  See Board hearing transcript at page 3.  He had two spots on his kidneys that doctors were watching and back pain.  Id. at 3-5.  The Veteran took prescribed medication for his blood pressure.  Id. at 6.


Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected left kidney disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Legal Criteria

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where Diagnostic Codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101, noncompensable (0 percent) rating. 

Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101, 30 percent rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101, 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, 80 percent rating. 

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, 100 percent rating.  38 C.F.R. § 4.115a.

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating. 

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating. 

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating. 

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a. 



Urinary tract infection: 

Poor renal function is rated as renal dysfunction. 

Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, 10 percent rating. 

Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, 30 percent rating.  38 C.F.R. § 4.115a. 

Under Diagnostic Code 7504, pyelonephritis is rated pursuant to the criteria for renal dysfunction and urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7504. 

Under Diagnostic Code 7509, hydronephrosis is rated as 10 percent rating disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  Id.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

Facts and Analysis

In a September 1958 rating decision, the RO granted service connection for chronic pyelonephritis of the left kidney that was assigned a 10 percent disability rating under Diagnostic Code 7509.  A claim for increased rating was received in January 2009.

The VA treatment records, dated from January 2009 to January 2015, include results of an April 2009 computed tomography (CT) of the Veteran's abdomen, that showed a normal CT appearance of the bilateral kidneys.  An incidental finding of a left parapelvic renal cyst was noted.  Moderately advanced discogenic degenerative changes at the thoracolumbar junction and lower part of the lumbar spine were also noted.

According to the April 2009 VA examination report, the Veteran developed left flank area pain that was worse in cold weather, occurred at least twice a week, and lasted for one to two days.  He had trouble driving due to flank pain.  

The report indicates that the Veteran's VA treatment records showed that he had a right kidney stone in August 2004 and was recently diagnosed with prostate cancer.  Results of a renal ultrasound performed in January 2009 showed mild hydronephrosis in the left kidney, an enlarged prostate, and no abnormalities in the right kidney.  The Veteran had lumbar degenerative changes on x-ray.

The examiner noted that the Veteran's recently diagnosed prostate cancer was unrelated to his service-connected hydronephrosis.  The Veteran denied a history of urinary symptoms, leakage, recurrent urinary traction infections, and obstructed voiding.  He had a history of urinary tract stones but no special diet was prescribed.  There were no invasive or non-invasive procedures in the past twelve months.  There was no history of renal dysfunction or renal failure, or acute nephritis.  There was a history of hydronephrosis, with no attacks of colic with infection in the past twelve months and no ureteral or kidney drainage required.  

On examination, there was a normal bladder with no peripheral edema.  Results of a urine analysis were negative.  The examiner noted results of the renal ultrasound performed in January 2009.  Diagnoses included mild left hydronephrosis, stable, and chronic renal insufficiency, stage 3, stable (the examiner noted that this was a laboratory determination and that there were "no symptoms").  The examiner observed that the Veteran was retired as he was eligible by age or duration of work.

A September 13, 2010 VA primary care note includes an assessment of a history of renal calculi, and renal insufficiency-resolved.  

The February 2011 VA genitourinary examination report indicates that the examiner reviewed the Veteran's medical records.  The Veteran gave a fifty-plus year history of steady pain in his left flank, especially with sitting or in the car.  He related this to his kidney problem in service.  He denied radiating pain and currently used morphine once or twice a day for relief.  The Veteran denied urinary symptoms, leakage, urinary tract infections, and obstructed voiding.  He had a history of urinary tract stones for which a special diet was not prescribed.  No invasive or none-invasive procedures were performed in the past twelve months.  There was no history of renal dysfunction or renal failure.  

The examiner noted a history of acute nephritis with residual symptoms.  The Veteran complained of left flank pain.  There was no ongoing treatment.  There was a history of hydronephrosis with no attacks of colic with infection in the past twelve months and no ureteral or kidney drainage required.  There were no cardiovascular symptoms.  

On examination, there was abdominal or flank tenderness described as trigger point in the lateral left flank.  There was no Lloyd's sign.  Bladder examination was normal.  There was no peripheral edema.  The diagnosis was left flank myofasciitis with no evidence of current kidney disease.

The examiner opined that the Veteran did not have renal insufficiency, hence, it was not caused by or related to his service-connected pyelonephritis of the left kidney.  The examiner explained that recent chemistries and CT scans showed normal kidney function and morphology.  The previous mild elevation of BUN/Creatine was reversed with the discontinuation of his angiotensin-converting enzyme inhibitor (ACEI).  The Veteran's pain was directly reproducible at a trigger point in his left lateral flank.  The Veteran's contention that it was worse with sitting and relieved with morphine sulfate further confirmed the musculo-skeletal etiology of his symptoms.  Medical literature did not support that a bout of pyelonephritis led to chronic musculoskeletal pain.

A July 2011 CT of the Veteran's pelvis revealed moderate degenerative changes of the left hip.  See February 2015 VA examination report, infra.

VA outpatient records include a March 5, 2013 urology clinic note indicating the Veteran had occasional incontinence two or three times a week and wanted pads.  

An April 2013 VA Male Reproductive System Examination report describes voiding dysfunction, and that urinary incontinence was secondary to post treatment for prostate cancer.

Results of a May 2013 ultrasound of the Veteran's pelvis showed no hydronephrosis or calcification in the right or left kidney.  There was a cyst of the mid to lower left kidney, mildly complex in nature.  There was no definite soft tissue mass identified.  See February 2015 VA examination report, infra.

A July 2013 CT of the Veteran's abdomen and pelvis revealed no left renal mass as questioned.  There was a cluster of calculi in the lower pole of the left kidney, caliectasis in the upper pole on the left side, and parapelvic renal cysts on the left side.

Results of an ultrasound of the Veteran's kidneys performed in September 2013 were unremarkable as to the right kidney.  Left renal stones were noted.  Echolucent foci centrally in the left kidney could represent a combination of parapelvic cysts and dilation of the collection system.  See August 2014 VA examination report, infra.

An October 30, 2013 VA primary care note reflects the Veteran's complaints of chronic back pains/spinal stenosis, general weakness and deconditioning.  He requested that analgesics to be restarted/increased.  Id.

An April 2014 VA primary care record notes that the Veteran's hypertension and renal insufficiency were stable.  Low back pain with sciatica and degenerative disc disease/spondylosis were noted.

According to an August 9, 2014 VA primary care record, the Veteran reported four to five days of right flank pain, urine with odor and dysuria.  He denied fevers and nausea.  He had a history of renal stones and a cyst on the left kidney.  The impression was pyelonephritis and his urine was sent (for laboratory screen, apparently).  Bactrim was prescribed for a week.

The August 19, 2014 VA kidney conditions (nephrology) examination report indicates that the Veteran was diagnosed with nephrolithiasis (kidney stones) in 2013.  A renal cyst (not a polycystic kidney diagnosis) was diagnosed in the 1950s.  The results of the September 2013 ultrasound of the kidney and the October 2013 VA primary care note were reviewed.  The Veteran gave a history of prostate cancer in 2011 that had been treated with radiation.  

The Veteran did not take continuous medication for his diagnosed condition.  He had renal dysfunction that did not require regular dialysis.  The signs or symptoms of renal dysfunction included left flank pain that was variable in strength.  He also had spinal stenosis as an etiology for back pain.  The Veteran did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  The renal tubular disorder was not symptomatic.  There were no frequent attacks of colic with infection (pyonephrosis).  

The Veteran had kidney, ureteral, or bladder calculi (urolithiasis) in his kidney.  He received no treatment for recurrent stone formation in the kidney and had no signs or symptoms due to urolithiasis.  The Veteran had a history of recurrent symptomatic urinary tract or kidney infections of unknown etiology that were treated with intermittent antibiotic protocol.  No infections were noted.  Results of a urinalysis performed on August 9, 2014 were reviewed.  

The examiner noted that the Veteran had prostate cancer diagnosed and treated with radiation in 2011.  Since then, he had dribbling and urgency of urine and used protective pads.  These symptoms were unrelated to his chronic kidney disease.

A November 17, 2014 VA primary care note indicates that the Veteran complained of leg and back pain, dark urine, and burning with urination.  He had urinary incontinence related to treatment for prostate cancer.  Hypertension was noted.  The Veteran complained of urinary frequency and dysuria.  The physician ordered a urine test to check for a urinary tract infection.  Renal failure was described as improved.  The physician noted intermittent left lower quadrant/left flank pain, a history of diverticulosis.

A December 2014 VA pain clinic consult notes chronic severe low back pain secondary to lumbar spinal stenosis for which the Veteran took morphine.  

A January 28, 2015 VA primary care note indicates that the Veteran reported that he treated himself for a urinary tract infection.  He reported the symptom of dysuria with no frequency and the assessment was no evidence of a urinary tract infection at present.  See February 2015 VA examination report, infra.

In February 2015, the Veteran underwent a VA kidney conditions (nephrology) examination.  The examiner reviewed the Veteran's medical records.  The examiner noted that there was no current objective evidence of chronic pyelonephritis.  The Veteran reported that he treated himself for a possible urinary tract infection when the clinic was closed for two days that month.  He reported that he saw blood in the toilet.  The Veteran telephoned to come to the clinic but it was closed.  He had left side pain in his abdomen and was unable to wear anything tight around it.  The Veteran indicated that his physician told him his kidney was in remission.  

The Veteran reported having two growths in the left kidney that were stable.  The Veteran said his left kidney was shriveled up like a prune, and the left ureter was narrow.  He developed prostate cancer and was treated with radiation approximately three or four years ago.  He experienced leakage since then and had to wear a pad.

The Veteran was told he had two kidney stones that were small and passable when he had undergone a CT scan in the past.  He said that it seemed he had a urinary infection every month and he came to the urgent care clinic for a urinary tract infection.  

The examiner reported that the Veteran had renal dysfunction that did not require dialysis.  There were no signs or symptoms due to renal dysfunction.  He did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  The Veteran did not have frequent attacks of colic with infection.  He had urolithiasis with calculi in the kidney.  The Veteran received no treatment for recurrent stone formation in the kidney and had no signs or symptoms due to urolithiasis.

The Veteran had a history or recurrent symptomatic urinary tract or kidney infections of unknown etiology treated with intermittent antibiotics.  No infections were noted.  The examiner noted that results of a urinalysis and urine culture.  The examiner commented that renal dysfunction was due to long standing hypertension.  Renal stones were not caused by or aggravated by chronic pyelonephritis.

In a separate medical opinion dated in February 2015, the examiner addressed the Veteran's assertion that his disability was getting worse.  The examiner explained that review of the Veteran's medical records showed that the Veteran did not have a documented urinary tract infection since 2004.  The Veteran's urine culture report did not support a urinary tract infection.  According to the examiner, medical literature supported that chronic pyelonephritis was a persistent or recurrent kidney infection condition and was diagnosed by presence of a positive urine culture (>100,000 colony forming unit/milliliter (CFU/ml)).  The examiner found no documented urine culture that showed >100,000 CFU/ml bacteria count.  The Veteran did not have symptoms of fever or weight loss due to a chronic infection.

The examiner further stated that, per cited medical literature, complications of chronic pyelonephritis included proteinuria, focal glomerulosclerosis, pyonephrosis, and progressive renal scarring.  The examiner reported that there was no pyuria or proteinuria.  The Veteran's renal imaging (renal ultrasound and CT of the abdomen) showed that the scarring that was caused by the pyelonephritis in 1956 was stable and no progressive scarring was demonstrated.  The examiner pointed to results of an April 1978 intravenous pyelogram that showed blunting of all the calyces of the left kidney.  Results of the July 2013 CT of the abdomen and pelvis showed caliectasis in the upper pole on the left side, not the whole left kidney as compared to 1978.

As to the Veteran's reports of urine leakage, the examiner noted that the Veteran had an enlarged prostate and a history of prostate cancer treated by radiation in 2011.  The Veteran's abdominal CT showed an enlarged prostate.  The Veteran's symptoms of frequency, hesitancy, and incontinence were all due to his prostate condition.  According to the examiner, medical literature supported a conclusion that an enlarged prostate caused increased frequency and hesitancy.  It also supported a theory that radiation therapy could lead to urinary incontinence and frequency.  The Veteran's records show no complaints of urinary incontinence prior to March 5, 2013.  His prostate cancer was diagnosed in March 2009 and treated with radiation therapy.  The March 5, 2013 urology note was the first time incontinence was noted.  The April 2013 VA Genitourinary system examination report noted voiding dysfunction secondary to post treatment for prostate cancer.

The examiner found no objective evidence of a current pyelonephritis condition (that is, no fever, vomiting, costovertebral tenderness, pyuria, positive urine cultures showing colony count of >100,000, or albuminuria, with CT and ultrasound results that showed stable renal scarring in the left kidney without progression of scarring).  The examiner observed that medical literature supported that chronic pyelonephritis did not cause urinary incontinence or leakage.

Analysis

Schedular Rating

The Veteran's disability is rated under Diagnostic Code 7509 that allows for a 20 percent rating with frequent attacks of colic, requiring catheter drainage.  The April 2009, February 2011, August 2014, and February 2015 VA examiners all reported no evidence of colic and infection, let alone disability requiring catheter drainage.

The Veteran's pyelonephritis could also be evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7504, that directs that it be rated as renal dysfunction or urinary tract infection, whichever is predominant.  The February 2015 VA examiner referenced laboratory findings to conclude that there was no objective evidence of current pyelonephritis.

The April 2009, August 2014, and February 2015 VA examiners reported renal dysfunction that did not require dialysis, and was manifested by left flank pain, that the August 2014 examiner thought could be associated with spinal stenosis.  The April 2009 examiner noted chronic renal insufficiency, stage 3, which was a laboratory determination without symptoms.  Outpatient records show that the Veteran's renal dysfunction was considered resolved.  The February 2011 VA examiner reported a musculoskeletal etiology for the Veteran's complaints of left flank pain.  

The February 2015 examiner reported that the Veteran did not have hypertension or heart disease due to renal dysfunction or caused by the service connected kidney condition.  The examiner stated that the Veteran's renal dysfunction was due to long standing (non-service-connected) hypertension.  The examiner also found that the Veteran's renal stones were not caused by or aggravated by chronic pyelonephritis.

The examiner cited to medical literature and concluded that the Veteran's disability had not worsened, noting no evidence of proteinuria and pyuria, and a comparison of renal imaging in 1978 and 2013.  Laboratory testing has not revealed albumin or albuminuria.

Thus, a higher rating based upon renal dysfunction is not warranted.

The August 2014 and February 2015 VA examiners noted the Veteran's history of recurrent symptomatic urinary tract or kidney infection that was attributed to an unknown etiology.  A higher rating based upon urinary tract infection is not warranted.

While the Veteran has repeatedly complained of incontinence that warranted wearing a pad, the February 2015 VA examiner explained that the Veteran's symptoms of frequency, hesitancy and incontinence were all due to his prostate condition.  The examiner noted that the first report of such symptoms was in March 2013, after radiation therapy treatment.  This is consistent with the April 2013 examination report that attributed reports of incontinence to non-service-connected prostate cancer.  The April 2009 VA examiner said the Veteran's prostate cancer was unrelated to his service-connected hydronephrosis.  Thus a high rating based on voiding dysfunction is not warranted.

The August 2014 VA examiner reported that the Veteran had nephrolithiasis (kidney stones) on the left diagnosed in 2013, and a renal cyst diagnosed in the 1950s.  The 2014 and 2015 examiners reported urolithiasis (kidney calculi) that did not require treatment and for which the Veteran had no signs or symptoms.  Thus a higher rating is not warranted under Diagnostic Code 7208 that evaluates nephrolithiasis.  38 C.F.R. § 4.115b.   

The Veteran is competent to report his symptoms.  He is not; however, competent to opine as to the causes of those symptoms.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As just noted, even the medical professionals had to consult medical literature to determine the causes of the Veteran's reported flank pain and urinary urgency.  They clearly resorted to their own medical expertise in determining the causes of the Veteran's reported symptoms.

The Board, therefore, has accorded more probative value to the VA examination reports and opinions.  A rationale for the opinions was provided based on an accurate history that included the Veteran's reports.  In addition, the findings are supported by the VA treatment records.  Thus, the weight of the evidence is against a higher schedular rating. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not raised by the Veteran or his representative.  Schafrath v. Derwinski, 1 Vet. App. at 589.

Extraschedular Rating and TDIU

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected bilateral hearing loss disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's left kidney disability is manifested by complaints of left flank; the rating criteria also note occasional attacks of colic, not infected, and not requiring drainage. The rating schedule contemplates these symptoms.  Diagnostic Code 7509.  No additional manifestations have been; thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran testified in April 2014 that he had kidney leakage and hand and foot swelling, and was unable to work anymore.  His urinary leakage is not associated with his service-connected disability, as discussed at length above.  More significantly, the Veteran repeatedly told VA examiners that he retired due to age eligibility or duration of work.  The record does not otherwise contain evidence of unemployability due to his service-connected left kidney disability.  Thus, any further consideration of TDIU is not warranted at this time.

As the preponderance of the probative medical and other evidence of record is against the claim for a rating higher than 10 percent for chronic pyelonephritis of the left kidney, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).



ORDER

An increased rating for chronic pyelonephritis of the left kidney is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


